Title: From James Madison to Benjamin Joy, 18 March 1822
From: Madison, James
To: Joy, Benjamin


                
                    Dear Sir
                    Mar. 18. 1822
                
                I have recd. a letter from your brother George of the 2d. & another of the 9th. of Jany. in which he wished me to search among my papers for a letter from him to me of Apl. 16. 1804, and my answer to it dated Novr. 10th. I have found the former, but not the latter.
                As you are connected with the business & are referred to by your brother I have thought it proper to send you his copy of his letter of Apl. 1804 that from a view of its contents you may the better decide on the disposition to be made of the original. This, to which your brother attaches value, it seemed best not to commit it without your approbation to the hazards of the mail. If the original of my letter of Novr. 10. be of any use, it can be obtained from your brother if not already furnished by him. I can not from memory authenticate the copy, altho’ I can not doubt its fidelity. With great esteem & respect
                
                    J. M.
                
            